AO 450 (SCD 04/2010) Judgment in a Civil Action
                                               UNITED STATES DISTRICT COURT
                                                          for the
                                                   District of South Carolina

             Thomas Raymond Firriolo,
                          Plaintiff
                             v.                                        Civil Action No.       6:18-cv-00335-DCC


Share Sunbelt Resources, Inc., Directors, Employee;
Mark Golden, Owner, Palmetto Heating & Air, LLC;
   John Horn, Manager, Palmetto Heating & Air,
Manager & Director of Installation; Tracy Campbell,            )
 Office Manager, Palmetto Heating & Air; Timothy               )
   Coggins, Mechanical Inspector for the City of               )
                                                               )
  Greenville, Formerly Palmetto Heating & Air and
                                                               )
     Previous Director; Allen Bristow, General
Contractor, Hired by Share Sunbelt Resources, Inc.;
 Ross L. Bowen, Jr., Coordinator for Allen Bristow
 and Examinor; Trane Corporate Service Company;
Share Sunbelt Resources, Inc., Supervisor; Directors,
              hired Mark Golden, LLC,

                         Defendants


                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
 the plaintiff (name)                recover from the defendant (name)              the amount of             dollars ($    ),
which includes prejudgment interest at the rate of        %, plus postjudgment interest at the rate of       %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                        .
O other: the plaintiff, Thomas Raymond Firriolo, shall take nothing of the defendants, Share Sunbelt Resources, Inc.,
Mark Golden, John Horn, Tracy Campbell, Timothy Coggins, Allen Bristow, Ross L. Bowen, Jr., Trane Corporate
Service Company, Share Sunbelt Resources, Inc., and Directors, from the complaint filed pursuant to 42 U.S.C. § 1983
and this action is dismissed without prejudice.

This action was (check one):
 tried by a jury, the Honorable                       presiding, and the jury has rendered a verdict.

 tried by the Honorable                     presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended
dismissing the complaint without prejudice.
Date: December 13, 2018   ROBIN L. BLUME, CLERK OF COURT




                                 Signature of Clerk or Deputy Clerk
